



COURT OF APPEAL FOR ONTARIO

CITATION: Joseph v. Linton, 2014 ONCA 782

DATE: 20141105

DOCKET: C58706

Doherty, Epstein and Tulloch JJ.A.

BETWEEN

John Joseph a.k.a. John DSouza and Peter DGama

Plaintiffs (Appellants)

and

Ritchie James Linton,
    Robert Jagielski, Krystyna Woldanska
, Isabella Woldanska,
Agnieszka Woldanska, Karolina Gill, Bobby Mukhtiar Gill
,
    Polish Credit Union, Royal Bank of Canada, A. Farber & Partners Inc., The
    Law Society of Upper Canada, and The Superintendent of Bankruptcy

Defendants (
Respondents
)

John DSouza and Peter DGama, acting in person

Adam Zasada, for the respondents Karolina Gill and Bobby
    Mukhtiar Gill

David Silver, for the respondents Ritchie James Linton and
    Robert Jagielski

Marek Tufman, for the respondents Krystyna Woldanska and
    Agnieska Woldanska

Heard: October 31, 2014

On appeal from the judgment of Justice David L. Corbett
    of the Superior Court of Justice, dated March 24, 2014.

APPEAL BOOK ENDORSEMENT

[1]

This is an appeal from the order of Mr. Justice Corbett dated March 24,
    2014.  We cannot go behind the findings made in earlier proceedings.  The
    appellants exercised their rights of appeal in relation to those earlier
    proceedings.  We agree with Justice Corbetts analysis of the potential merits
    of the appellants claims.  There is none.  He did not err in the order he
    made.

[2]

The appeal is dismissed.

[3]

In our view, this is a case for substantial indemnity costs.  The
    amounts submitted are reasonable.  Costs to the Gills in the amount of $11,600;
    costs to Linton and Jagielski in the amount of $9,200; and costs to the
    Woldanskas in the amount of $3,750, all inclusive or disbursements and
    applicable taxes.  Order may go dispensing with the requirement as to the approval
    as to form and content of the order flowing from these proceedings.


